Exhibit 10.19
 
AMENDMENT TO
OXYGEN BIOTHERAPEUTICS, INC.
1999 AMENDED STOCK PLAN


This Amendment to the Oxygen Biotherapeutics, Inc. 1999 Amended Stock Plan (the
“Amendment”) is made on August 18, 2011, effective as of the time provided
below.


WHEREAS, Oxygen Biotherapeutics, Inc. (the “Company”) has heretofore adopted the
Oxygen Biotherapeutics, Inc. 1999 Amended Stock Plan (the “Plan”); and


WHEREAS, the Board of Directors of the Company has approved the Amendment
contingent upon the approval of the Amendment by the stockholders of the
Company.


NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 13(a) of the Plan, the
Plan is hereby amended as follows, effective as of such time as the Amendment is
approved by the stockholders of the Company:


Section 4(a) of the Plan is amended by deleting “12,000,000 shares” in the first
sentence thereof and replacing it with “6,000,000 shares (after giving effect to
the Company’s 1-for-15 reverse stock split of its Common Stock on November 9,
2009)”


Except as expressly amended hereby, all provisions of the Plan shall remain
unamended and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms.


The Amendment shall have no effect until such time as it is approved by the
stockholders of the Company.


The provisions of the Amendment shall be governed by and interpreted in
accordance with the laws of the State of Delaware.




 